Citation Nr: 0824948	
Decision Date: 07/25/08    Archive Date: 07/30/08	

DOCKET NO.  05-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1987 to September 
1991.  Service from January 1992 to December 1994 has been 
reported (Transcript, page 3).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the VARO in Houston, Texas, that, in pertinent part, denied 
entitlement to the benefit sought.


FINDING OF FACT

The veteran's low back disability, namely degenerative disc 
disease of the lumbar spine, is not related to his active 
service.


CONCLUSION OF LAW

Service connection for a chronic lumbar spine disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA).

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; that VA will seek to provide; that the claimant is 
expected to provide.

Letters from VA dated in April 2003, May 2003, and June 2007 
essentially comply with the mandates of the VCAA.  The 
veteran was told what the evidence had to show to establish 
entitlement to the benefit sought.  He was also informed how 
VA would help him obtain evidence for his claim.  He was told 
in the June 2007 communication that if any evidence was not 
in his possession, he was to provide information about the 
records so they could be requested from the person or agency 
having the information.  He was also specifically told it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal hospital 
or agency.  Also in that June 2007 letter, he was informed 
how VA determined disability ratings once service connection 
is granted and how effective dates are determined once 
service connection is awarded.

With regard to the duty to assist the veteran, a review of 
the record reveals that both private and VA medical records 
have been associated with the record.  Additionally, the 
veteran was accorded a special compensation and pension 
examination for rating purposes by VA in July 2007.  
Additionally, the veteran had the opportunity to provide 
testimony on his own behalf at a video conference hearing 
with the undersigned in May 2008.  A transcript of the 
hearing proceedings is of record and has been reviewed.  
Accordingly, the Board finds that no further notification or 
assistance is necessary and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4).






Service Connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and such disease process manifested to a 
degree of 10 percent or more within one year from the date of 
discharge without evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  The Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge such as the etiology of any current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

Analysis.

A review of the service treatment records reveals that the 
veteran was seen on one occasion in February 1991.  It was 
noted he had hyperextended his back one month earlier and had 
had persistent pain and paresthesias involving the toes.  An 
X-ray study of the lumbar spine done in March 1991 was 
entirely normal. 

In his report of medical history made in conjunction with his 
separation examination in May 1991, the veteran stated he was 
in good health.  Reference was made to either having or 
having had recurrent back pain.  Notation was made of mild 
occasional back pain, described as "no functional..."

The post service medical records include the report of an 
October 1995 visit to a private physician.  The veteran 
referred to intermittent low back pain that had worsened over 
the past year.  It was also worsened on activity.  It was 
noted that he worked as a mail handler for the Post Office.  
He underwent physical therapy and in November 1995 stated 
that he felt better, although he still had involved aching in 
the back.  He had been active and was working out on his own.  
He was told he could return to work without restrictions.  
When he returned in December 1995 with a complaint of back 
pain, magnetic resonance imaging was scheduled.  That showed 
a bulging of the L5/S1 level with no evidence of nerve 
compression.  The veteran stated that he was having a lot of 
back pain at work.  He was temporarily on light duty, and put 
in a request for a transfer out of his mail handling job 
which, it was noted, required a lot of heavy lifting.  
However, he did not get the transfer.

Of record is a November 2004 statement from a private 
physician.  She indicated that the veteran had been under her 
care since March 1996.  She stated that from that time to the 
present she had seen the veteran on multiple occasions for 
complaints of chronic lumbar strain and headaches.  It was 
her medical opinion "these symptoms could possibly be related 
to his military injury he encountered in 1989/1990."

In July 2007 the veteran was accorded a compensation and 
pension examination by VA.  The claims file was reviewed by 
the examiner.  It was reported the veteran had not had any X-
rays or magnetic resonance imaging since 1995.  Recent X-rays 
done in July 2007 were essentially normal, except for the 
notation of some tiny anterior spurring at the L3/L4 level.  
Following examination the examiner stated the veteran had 
degenerative disc disease of the lumbar spine.  The examiner 
stated "there is no new evidence that suggests that his 
current diagnosis has any basis to the injury sustained while 
on active duty.  This all started after a work-related 
injury."

Based on a review of the entire evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a chronic low back disorder, 
namely degenerative disc disease of the lumbar spine.  While 
at the time of separation the veteran referred to either 
having or having had recurrent low back pain, it was stated 
that any current back problem was not causing any functional 
impairment.  The first objective clinical documentation of 
the onset of a chronic lumbosacral spine disorder is dated in 
1995, several years following service discharge.  The Board 
notes the lapse of a number of years between separation from 
service and the first treatment or evaluation for any back 
complaint.  The United States Court of Appeals for the 
Federal Circuit has determined that such a length of time is 
a factor for consideration in considering a service 
connection claim and weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition, while the veteran has a current diagnosis of 
degenerative disc disease of the low back, there is no 
competent evidence indicating that there is a relationship 
between the current low back disorder and active service.  
The veteran has submitted a November 2004 statement from a 
private physician indicating that she did not first see the 
veteran until March 1996, a time several years following 
service discharge.  She indicated that she had seen the 
veteran for complaints of clinical back strain and it was her 
opinion that these symptoms could "possibly" be related to 
the "military injury he [the veteran] encountered in 
1989/1990."  There is no indication that this physician had 
access to the claims folder and it appears her comments were 
based on history given by the veteran.  A VA health care 
professional reviewed the entire claims folder in conjunction 
with examination of the veteran in July 2007 and noted that 
there were no records showing the veteran had any treatment 
for back problems after active service until 1995 while he 
was employed with the Postal Service.  The examiner believed 
there was no new evidence suggesting that the current 
diagnosis of degenerative disc disease had any basis to any 
injury sustained while in service.  The health care 
professional had access to the entire claims folder and thus, 
the Board believes, was able to make a more informed opinion 
as to the etiology of any current back problems.  
Accordingly, the Board finds that opinion to be more 
probative and persuasive than the one issued by the private 
physician.  The Board notes that the physician only indicated 
a possible connection, not a connection that was more likely 
than not to be related to service.

Where as here, the determinative issue involves a medical 
diagnosis and opinion as to etiology, medical evidence is 
required to support the claim.  The veteran as a lay person 
is not competent to offer an opinion as to a medical 
diagnosis, or an opinion etiologically linking any current 
back disorder to active service.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Accordingly, the veteran's testimony has 
diminished probative value.

In sum, the evidence of record does not show that the 
veteran's low back disability is of service onset.  Service 
connection is therefore denied.


ORDER

Service connection for a chronic low back disability, to 
include degenerative disc disease, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


